FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2021

                                      No. 04-21-00363-CV

         IN THE MATTER OF THE ESTATE OF BEN GARZA, III, DECEASED,

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020-PC-0203
                            Honorable Bill Squires, Judge Presiding


                                         ORDER
        On December 10, 2021, this court notified the court reporter that the reporter’s record
was late. The court reporter responded to our notice by stating that the reporter’s record was not
filed because appellant had failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and that appellant was not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court no later than
December 27, 2021 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due no
later than January 13, 2022, and the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court